Title: John Low to Thomas Jefferson, 9 January 1812
From: Low, John
To: Jefferson, Thomas


            
                  Dear Sir 
                  New york, 
                     Jany 9th 1812.
            
		  
		  
		  Your favour of the 27th Decr has this day come to hand, acknowledging the receipt of my two former letters from Washington.—I can assure you that you have certainly Subscribed for a Set of the Encyclopædia, and in your own hand  writing.—
		  In order to convince of the fact I shall take the liberty of calling upon Mr Remsen, and Mr Gelston, for the purpose of shewing them the Signature, and request of them to mention, in writing, whether, in their opinion, the writing is genuine.—Mr Madison did not recollect his Subscription until I presented his signature, and he no doubt also Saw your Signature, they being near each other.—
		  I
			 am extremely sorry I committed a mistake, by Sending them by mail, but knew of no other way, and was informed by the 
                  Dr Mitchell and the Post Master at Washington, that they could be sent on that way according to privilige—I also understand by your letter, that you have only received 3 Vols—the whole set consists of 7 Vols which I made up in two parcels, one of which must be at the post office next your place, I suppose at Milton—The comparison between the Signature on the Subscription and your letter, is a perfect one—The Subscription was obtained by my father, who is since dead, otherwise some circumstances, perhaps, at the time, might be mentioned, which would refresh your memory concerning it.— 
		  
            I remain yours
            Respectfully
                  Jno Low.
          